Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10489034. Although the claims at issue are not identical, they are not patentably distinct from each other because The highlighted features address the features of the present claims; however, the present claims are merely a broad recitation of the claims of ‘034. Therefore, the portions that are not highlighted are the parts of ‘034 that are in excess to the present claims. all citations in parenthesis below are directed towards features of ‘034.
1. A computer-implemented method for generating a plurality of applications of disparate types, comprising:
(1 (‘034). A computer-implemented method for generating a plurality of applications of disparate types, comprising:
receiving an identification of a user experience; and
((clm 1 (‘034) receiving an identification of interface elements of a designed user experience via a graphical user interface; receiving an identification of a plurality of disparate types of applications to be generated based on the interface elements of the designed user experience; and)

translating the user experience for each of a disparate types of applications to generate the plurality of applications of disparate types.
(translating the designed user experience for each of the disparate types of applications to generate the plurality of applications of disparate types.)

2. The method of claim 1, wherein the plurality of applications are transmitted to a designing user.
(2. The method of claim 1, wherein the plurality of applications are transmitted to a designing user.)

3. The method of claim 1, wherein the plurality of applications are automatically transmitted to application repositories for access by users.
(3. The method of claim 1, wherein the plurality of applications are automatically transmitted to application repositories for access by users.)

4. The method of claim 3, wherein the application repositories include an application store.
(4. The method of claim 3, wherein the application repositories include an application store.)

5. The method of claim 4, wherein the application store is associated with a programming platform, wherein one of the generated applications associated with the programming platform is transmitted to the application store.
(5. The method of claim 4, wherein the application store is associated with a programming platform, wherein one of the generated applications associated with the programming platform is transmitted to the application store.)

6. The method of claim 5, wherein a user device is associated with the programming platform, wherein the one of the generated applications is downloaded from the application store using the user device.
(6. The method of claim 5, wherein a user device is associated with the programming platform, wherein the one of the generated applications is downloaded from the application store using the user device.)

7. The method of claim 5, wherein the application store is an Apple app store, an Android app store, a ROKU app store, or a gaming system network app store.
(7. The method of claim 5, wherein the application store is an Apple app store, an Android app store, a ROKU app store, or a gaming system network app store.)

8. The method of claim 1, wherein the user experience provides access to audio, visual, or literary data for download via the plurality of applications for consumption on a plurality of different application platforms and hardware platforms.
(8. The method of claim 1, wherein the designed user experience provides access to audio, visual, or literary data for download via the plurality of applications for consumption on a plurality of different application platforms and hardware platforms.)

9. The method of claim 1, wherein the user experience is received via a graphical user interface that provides controls for editing a webpage version of the designed user experience, wherein the translating converts the webpage version of the designed user experience for each of the disparate types of application to generate the plurality of applications of disparate type.
(9. The method of claim 1, wherein a graphical user interface provides controls for editing (user interface) a webpage version of the designed user experience, wherein the translating converts the webpage version of the designed user experience for each of the disparate types of application to generate the plurality of applications of disparate type.)

10. The method of claim 1, wherein a graphical user interface provides controls for editing a template version of the user experience, wherein the translating converts the template version of the user experience for each of the disparate types of application to generate the plurality of applications of disparate type.
(10. The method of claim 1, wherein a graphical user interface provides controls for editing a template version of the designed user experience, wherein the translating converts the template version of the designed user experience for each of the disparate types of application to generate the plurality of applications of disparate type.)

11. The method of claim 1, wherein interface elements of the user experience have attributes that include type, position, size, color, or function.
(11. The method of claim 1, wherein the interface elements have attributes that include type, position, size, color, or function. See the interface elements in the first element of claim 1, “interface elements of the designed user experience”)

12. The method of claim 1, wherein one of the plurality of applications is a webpage.
(12. The method of claim 1, wherein one of the plurality of applications is a webpage.)

13. The method of claim 1, wherein the plurality of applications includes one or more of: a webpage, an Apple app, an Android app, a ROKU app, and a gaming system network app.
(13. The method of claim 1, wherein the plurality of applications includes one or more of: a webpage, an Apple app, an Android app, a ROKU app, and a gaming system network app.)

14. The method of claim 1, wherein a graphical user interface provides a template for the user experience, wherein an identification of the interface elements received make edits to the template.
(14. The method of claim 1, wherein a graphical user interface provides a template for the designed user experience, wherein the identification of the interface elements received make edits to the template.)

15. The method of claim 1, wherein the translating provides a consistent brand image across the plurality of applications of disparate type, where the user experience is designed by a designing user for no more than one platform associated with the plurality of applications of disparate type.
(15. The method of claim 1, wherein the translating provides a consistent brand image across the plurality of applications of disparate type, where the designed user experience is designed by a designing user for no more than one platform associated with the plurality of applications of disparate type.)

16. The method of claim 1, further comprising:
loading a previously designed user experience;
receiving edits to the previously designed user experience, wherein the edits include changes to interface elements;
translating the edited user experience to the plurality of applications of disparate types to generate new versions of the plurality of applications.
(16. The method of claim 1, further comprising: loading a previously designed user experience; receiving edits to the previously designed user experience, wherein the edits include changes to the interface elements; translating the edited designed user experience to the plurality of applications of disparate types to generate new versions of the plurality of applications.)

17. The method of claim 16, wherein the edits change the appearance of the user experience, wherein the translating the user experience propagates the changes in the appearance to the plurality of applications of disparate type.
(17. The method of claim 16, wherein the edits change the appearance of the designed user experience, wherein the translating the designed interactive user experience propagates the changes in the appearance to the plurality of applications of disparate type.)

18. A computer-implemented system for generating a plurality of applications of disparate types, comprising: one or more data processors; a non-transitory computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps including: receiving an identification of a user experience; and translating the user experience for each of a disparate types of applications to generate the plurality of applications of disparate types.
(18. A computer-implemented system for generating a plurality of applications of disparate types, comprising: one or more data processors; a non-transitory computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps including: receiving an identification of interface elements of a designed user experience via a graphical user interface; receiving an identification of a plurality of disparate types of applications to be generated based on the interface elements of the designed user experience; and translating the designed user experience for each of the disparate types of applications to generate the plurality of applications of disparate types.)

19. A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps for generating a plurality of applications of disparate types, the steps comprising: receiving an identification of a user experience; and translating the user experience for each of a disparate types of applications to generate the plurality of applications of disparate types.
(19. A non-transitory computer-readable medium encoded with instructions for commanding one or more data processors to execute steps for generating a plurality of applications of disparate types, the steps comprising: receiving an identification of interface elements of a designed user experience via a graphical user interface; receiving an identification of a plurality of disparate types of applications to be generated based on the interface elements of the designed user experience; and translating the designed user experience for each of the disparate types of applications to generate the plurality of applications of disparate types.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193